206 Pa. Super. 158 (1965)
Stever
v.
Rea & Derick et al., Appellants.
Superior Court of Pennsylvania.
Argued June 17, 1965.
July 19, 1965.
Before ERVIN, P.J., WRIGHT, WATKINS, MONTGOMERY, JACOBS, and HOFFMAN, JJ. (FLOOD, J., absent).
*159 John M. Fitzpatrick, with him Joseph R. Thompson, for appellants.
Samuel H. Stewart, with him R. Merle Heffner, for appellee.
OPINION PER CURIAM, July 19, 1965:
The order of the Court of Common Pleas of Huntingdon County is affirmed on the opinion of Judge RICHARD C. SNYDER, 57th Judicial District, specially presiding for the court below, reported at 36 Pa. D. & C. 2d 581.